Title: To Benjamin Franklin from Benjamin Waterhouse, 16 December 1780
From: Waterhouse, Benjamin
To: Franklin, Benjamin


Very Respected Sir
Leyden 16th. December 1780
The enclosed letters I brought with me from London—several circumstances concurred to detain me in England longer than I wished or expected, or there would not have been so long a space between the date of these letters and their delivery— Dr. Fothergill would have written to you long before, but deferred it, for obvious reasons, untill some safe oppertunity by a private hand occured. The Doctor still continues anxiously concerned for the wellfare of our Country, but does not believe that it is in the power of any simple individual in England to do us any service. His opinion of the rulers of G. Britain is, I am persuaded the same as yours, and therefore he dispairs seeing any good from them, but he has far different ideas of the European powers at large, he thinks they are growing better, and, as I have heard him say, he hopes yet to see the crown’d heads of Europe combining & forming as it were one grand Tribunal before which all national differences may be adjudged & settled, and thereby prevent the necessity of having recourse to the ultima ratio regum.
I quitted England in hopes of returning to my own Country by some ships from Amsterdam, but came too late. I am therefore settled down again at Leyden and shall embrace the first oppertunity in the Spring— I wish to go to Boston where I propose to exercise my profession— During the time I have lived with Dr Fothergill he hath taught me the necessity of stripping our Art from those ribbons and feathers that have so long disgraced her, and sometimes rendered her ridiculous, and of reducing it to simple nature & common sense. With this idea I go over, together with a firm resolution of being honest if they will let me— I am in hopes that my countrymen will in time be convinced that it is not so necessary for a man to come to Europe to learn to cure the diseases of his next-door neighbour as they imagine—on the contrary, I hope they will recollect that Nature with her open volume stands courting the attention of her sons in that country as well as in Europe, with this difference only that there we shall trust to our own eyes, here too much to others— The little book which you gave me I have read with much satisfaction and find it very different from any french medical work I ever met with—
With many thanks for your politeness towards me while at Paris I remain with the greatest respect Your friend & Countryman
Benjn. Waterhouse
To Doctor Franklin
 
Addressed: Son Excellence / Monsieur Franklin / Ministre Plénipotentiaire des / Etats Unis de l’Amerique / Aupres de la Cour de France / a Passy / près Paris
Notation: Watherhouse Bn. Leiden 16. Dec. 1780
